tcmemo_2008_83 united_states tax_court richard a and cathy g prudhomme petitioners v commissioner of internal revenue respondent docket no filed date william a roberts and kyle coleman for petitioners alvin a ohm for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and determined that petitioners were liable for a dollar_figure addition_to_tax for failure_to_file a timely return under sec_6651 a dollar_figure addition_to_tax for failure to pay estimated_taxes under sec_6654 and a dollar_figure accuracy-related_penalty under sec_6662 after concessions two issues remain for decision the first issue is whether petitioners are liable for an addition_to_tax under sec_6651 for failure_to_file timely their income_tax return and the second issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that petitioners are liable for the addition_to_tax for failure_to_file timely and the accuracy-related_penalty findings_of_fact the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in texas at the time they filed their petition petitioners richard a and cathy g prudhomme mr and mrs prudhomme started bronco oilfield services inc bronco in bronco provided services rentals and equipment for the oil industry cathy g and richard a prudhomme owned and percent respectively of bronco petitioners sold bronco a c_corporation through a broker in 1all section references are to the internal_revenue_code in effect for the year at issue 2petitioners paid the dollar_figure underpayment_of_tax on date before respondent issued the deficiency_notice on date although they originally disputed the deficiency and the addition_to_tax for failure to pay estimated_taxes in their petition petitioners eventually conceded both issues we have jurisdiction over the addition_to_tax for failure_to_file a timely return and the penalty see eg 78_tc_19 petitioners have high school educations they successfully ran bronco for many years mr prudhomme worked in the field and mrs prudhomme ran the office mrs prudhomme managed the clerical staff and prepared the company’s financial information for their accountants in this capacity she assisted with the preparation of bronco’s general ledgers the accountants contacted mrs prudhomme with questions regarding bronco’s finances and petitioners’ personal finances petitioners hired jon hurt’s mr hurt accounting firm to prepare their individual and bronco’s corporate_income_tax returns alice vaughan ms vaughan and dwayne whitley mr whitley worked as accountants and return preparers for mr hurt ms vaughan had prepared corporate and individual returns for petitioners for many years before although ms vaughan prepared bronco’s corporate return for mr hurt signed the return for as the preparer mr whitley prepared petitioners’ individual federal_income_tax return for and mr hurt signed as the preparer mrs prudhomme knew that mr whitley and not ms vaughan prepared petitioners’ individual_income_tax_return for petitioners provided their accountants with limited information from which to prepare the individual return for petitioners did not cause bronco to issue forms 1099-div dividends and distributions reflecting the proceeds from the sale of bronco 3bronco’s corporate returns are not at issue in this case and they did not provide information about the dividends and bronco sale to mr whitley petitioners did not consult mr whitley mr hurt or ms vaughan about any aspect of the bronco sale before it occurred mr whitley was vaguely aware that petitioners had sold bronco but knew very little else about the transaction mr whitley was not familiar with the form_1120 u s_corporation income_tax return for bronco petitioners did not provide mr whitley with their bank statements petitioners provided their accountants with bronco’s general ledger which mrs prudhomme had prepared and maintained they also provided their brokerage statement from morgan stanley mrs prudhomme’s involvement with respect to filing the return was limited to picking up the tax_return from the preparer on the day that she signed and mailed it when she picked up the return she asked mr hurt whether any_tax was due looked to line to confirm that nothing was due and then signed and mailed the return mrs prudhomme did not check to see whether all items of income including the income from the sale of bronco were reported on the return mr prudhomme did not read or sign the return mrs prudhomme signed mr prudhomme’s name on the return in addition to her own name petitioners’ initial filing deadline for their individual_income_tax_return for was date they applied for and received two extensions their extended return filing_date was date petitioners’ tax_return for was postmarked date days beyond the extended filing_date respondent received the return on date petitioners’ late-filed return for reported a tax due of dollar_figure based on their reporting dollar_figure of adjusted_gross_income petitioners deposited dollar_figure dollar_figure and dollar_figure from the sale of bronco into their personal bank accounts during petitioners failed to report dollar_figure million in dividend income and dollar_figure of long-term_capital_gain from the sale of bronco petitioners’ income_tax_liability for was dollar_figure and not dollar_figure the amount they reported respondent determined that petitioners were liable for a dollar_figure addition_to_tax for late filing and a dollar_figure accuracy-related_penalty addition_to_tax for failure_to_file opinion we first address the penalty for failure_to_file timely respondent determined that petitioners were liable for a dollar_figure addition_to_tax under sec_6651 for failure_to_file a timely return an addition_to_tax is due for failure_to_file a tax_return on or before the specified filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 the addition_to_tax equal sec_5 percent of the tax reported as due but remaining unpaid on the return filing_date if the failure_to_file timely is for month or less sec_6651 the commissioner has the burden of production with respect to additions to tax sec_7491 116_tc_438 to meet this burden the commissioner must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner supra pincite petitioners’ income_tax return for was due_date they applied for and received two extensions making date the extended filing_date the envelope containing petitioners’ tax_return for was postmarked date days late and respondent received it on date petitioners concede that this evidence is sufficient to carry respondent’s burden of production petitioners bear the burden_of_proof with respect to whether there was reasonable_cause for their late filing id pincite petitioners argue that they are not liable for the addition_to_tax because respondent failed to prove willful neglect the taxpayer however has the burden of proving both that the failure did not result from willful neglect and that the failure was due to reasonable_cause united_states v boyle supra pincite quoting sec_6651 see sec_7491 a taxpayer wishing to sec_7491 which postdates 469_us_241 does not relieve a taxpayer of the burden_of_proof continued demonstrate reasonable_cause must show the exercise of ordinary business care and prudence in spite of the late filing united_states v boyle supra pincite 92_tc_899 sec_301_6651-1 proced admin regs income_tax returns are among the types of documents that are considered to be delivered on the postmark date only if the postmark falls within the prescribed period or on or before the prescribed date for the filing of the return sec_7502 unavoidable postal delay may fall within the meaning of reasonable_cause united_states v boyle supra pincite n n mrs prudhomme testified that she mailed the return on date this contradicts the postmark date on the envelope in which the return was mailed petitioners argue on brief that the post office failed to postmark and send the item for days petitioners offer no evidence to support this claim other than making the unsupported observation that date is a busy day for the u s postal service even if we found mrs prudhomme’s testimony and explanation credible this would not render the return timely the envelope in which the return was mailed bore a postmark date that was after the last day for filing the return the return is thus untimely as a matter of law see eg 554_f2d_736 5th cir hendley v commissioner tcmemo_2000_348 we therefore hold that continued or production respecting such defenses as reasonable_cause 116_tc_438 petitioners did not show that their failure_to_file timely was due to reasonable_cause accordingly respondent’s determination that petitioners are liable for the addition_to_tax under sec_6651 for failure_to_file timely is not in error accuracy-related_penalty we turn now to respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see higbee v commissioner supra pincite- a taxpayer is liable for an accuracy-related_penalty in the amount of percent for any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax see sec_6662 and b sec_1_6662-2 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 d a sec_1_6662-4 and b income_tax regs 5respondent determined in the alternative that petitioners were liable for the accuracy-related_penalty for negligence or disregard of rules or regulations under sec_6662 for the years at issue because respondent has proven that petitioners substantially understated their income_tax for the year at issue we need not consider whether petitioners were negligent or disregarded rules or regulations petitioners argue that respondent failed to meet his burden of production under sec_7491 we disagree petitioners paid the dollar_figure deficiency before respondent issued the notice_of_deficiency petitioners conceded the underpayment at trial and on brief the deficiency was sufficiently large to meet the statutory threshold for a substantial_understatement of tax petitioners reported dollar_figure of income_tax on the tax_return for but should have reported dollar_figure of tax their dollar_figure understatement exceeds percent of the tax required to be shown on the return the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion see sec_6664 sec_1_6664-4 income_tax regs taxpayers bear the burden_of_proof with respect to whether they acted in good_faith and whether there was reasonable_cause for the underpayment giving rise to the accuracy-related_penalty higbee v commissioner t c pincite the determination of whether the taxpayers had reasonable_cause for and acted in good_faith with respect to an underpayment_of_tax is made on a case-by-case basis considering all the pertinent facts and circumstances 123_tc_144 higbee v commissioner supra pincite sec_1_6664-4 income_tax regs one pertinent factor is whether the underpayment is attributable to reliance on the advice of a professional tax adviser that was reasonable under all the facts and circumstances sec_1_6664-4 income_tax regs another important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability williams v commissioner supra pincite sec_1_6664-4 income_tax regs we address these factors in turn petitioners’ reliance on a professional tax adviser we first consider whether it was reasonable for petitioners to rely on mr hurt or mr whitley reasonable_cause can exist when a taxpayer selects a competent tax adviser supplies that adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations see sec_6664 lehrer v commissioner tcmemo_2006_156 reliance on the advice of a professional tax adviser does not standing alone absolve a taxpayer of responsibility for an underpayment_of_tax united_states v boyle u s pincite deihl v commissioner tcmemo_2005_287 rather it is a factor to be considered when an underpayment results from reliance on such advice united_states v boyle supra pincite deihl v commissioner supra even if a taxpayer establishes that a competent tax adviser has been selected the adviser was provided with the relevant information and the taxpayer relied on the adviser’s professional judgment the taxpayer remains responsible for reading and reviewing the return to verify that all income items are included 88_tc_654 loftus v commissioner tcmemo_1992_266 generally the responsibility to file accurate returns and pay tax when due rests upon the taxpayer and cannot be delegated 63_tc_149 the taxpayer may have to bear the consequences of any negligent errors committed by his or her agent id petitioners contend that their reliance on mr hurt and mr whitley insulates them from liability for the accuracy-related_penalty we are not persuaded however that petitioners acted reasonably and in good_faith petitioners provided their accountants with insufficient information to accurately and properly prepare their returns petitioners did not fully inform mr whitley their return preparer of the pertinent details of their finances including the details of the sale of bronco we note that mr whitley prepared the return for and mr hurt reviewed and signed it yet neither noticed the omission of the bronco sales proceeds from income mr whitley testified that he had only a vague notion of petitioners’ sale of bronco petitioners did not cause the issuance of forms 1099-div for the dividends they received from bronco petitioners did not provide their accountants with bank statements or personal books and bank records for the year other than bronco’s general ledgers which were provided to ms vaughan but not mr whitley and certain information from morgan stanley that did not reveal the bronco sale petitioners failed to provide relevant information to their return preparer petitioners’ efforts to assess the proper tax_liability we next address the extent of petitioners’ efforts to assess their proper tax_liability generally the most important factor in determining whether taxpayers had reasonable_cause for and acted in good_faith with respect to their underpayment_of_tax is the extent of their efforts to assess their proper tax_liability williams v commissioner supra pincite 113_tc_214 revd on other grounds 277_f3d_778 5th cir sec_1_6664-4 income_tax regs generally the taxpayer who does not make sufficient efforts to assess his or her proper tax_liability has not acted with reasonable_cause and in good_faith with respect to an underpayment_of_tax see 91_tc_1079 also the taxpayer may be charged with knowledge of federal tax law 99_tc_202 petitioners did not make adequate efforts to assess their proper tax_liability for they did not verify that all income items were included on their return mr prudhomme failed to read or sign the return mrs prudhomme explained that she asked mr hurt whether they owed anything looked to line and then signed the return without even glancing at anything else petitioners portray themselves as unsophisticated taxpayers who relied upon tax professionals to prepare their return although they had high school educations petitioners were very successful business people mrs prudhomme had overseen the clerical staff of bronco for over years she was responsible for and coordinated bronco’s financial information with petitioners’ accountants yet she did not make any effort to determine whether all items of income were included on the return moreover if petitioners failed to understand the return they did not request clarification from their preparers mrs prudhomme knew that different accountants prepared the corporate and individual income_tax returns for she also knew that her longtime tax_return_preparer did not prepare the individual return for yet she failed to review the tax_return or even ask about the income from the sale of bronco petitioners’ single largest transaction for the year even if we were able to find that petitioners were ignorant of the tax law their failure to provide sufficient information to enable their accountants to prepare their return properly cannot be ignored and has not been adequately explained conclusion petitioners’ efforts to assess their tax_liability were insufficient and their behavior fell below the standard of reasonable care and good_faith petitioners could not in good_faith rely upon their accountants’ advice or preparation of their returns when they neither shared with their accountants the details of their financial transactions nor made any effort to review the return that their accountants prepared accordingly we sustain respondent’s determination of the sec_6662 accuracy-related_penalty we have considered all the remaining arguments that the parties made and to the extent not addressed we find them to be irrelevant moot or without merit accordingly we sustain respondent’s determinations with respect to the addition_to_tax under sec_6651 and the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
